Citation Nr: 1622037	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied reopening the claim for service connection, finding that new and material evidence had not been submitted.

The Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A March 1959 rating decision denied service connection for a back injury.  The Veteran did not appeal that decision, and the March 1959 decision is final.
 
2.  The evidence received subsequent to the March 1959 final denial of the claim for service connection for a back disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1959 rating decision that denied service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015). 
 
2.  As new and material evidence has been received since the March 1959 rating decision, the criteria to reopen the claim for service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A March 1959 rating decision denied service connection for back injury on the basis that a back injury was not found on the Veteran's last examination, the service separation examination. 

The Veteran was notified of the denial and did not perfect a timely appeal.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final March 1959 rating decision, includes VA medical records and lay statements of the Veteran, including  April 2010 VA medical records showing that the Veteran has a diagnosed degenerative joint disease of the thoracic and lumbosacral spine with decreased bone density.  The Veteran's lay statements contained in the April 2010 claim state that he was advised by a VA treating physician that his current back condition resulted from the surgery performed by the Navy in 1952.

That evidence is new, and relates to unproven elements of the previously denied March 1959 decision, showing the presence of a current back disability and suggesting a relationship between the current disability and inservice injury.  That new evidence is presumed credible for the purpose of determining whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim for service connection for a back disability has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for a back disability is reopened.

ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened.  To that extent only, the appeal is granted.


REMAND

The evidence shows that the Veteran had a back injury in service and has a current back disability.  However, the evidence does not show any opinion as to whether any current back disability is related to service.  Therefore, examination is needed to determine whether it is at least as likely as not that any current back disability is related to service.

Prior to arranging for the Veteran to undergo examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all outstanding VA and private medical records

2.  Then, schedule the Veteran for VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any back disabilities.  The examiner must review the claims file and the report should indicate that review, including review of service records showing that the Veteran underwent three or more spinal taps in service, including on board the USS Catamount; and the 2010 VA medical evidence showing that the Veteran had a diagnosed degenerative joint disease of the thoracic spine and the lumbosacral spine with decreased bone density.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements, written and verbal, regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile the opinion with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its onset in or was caused by the Veteran's period of active service, to include one or more spinal taps or other surgery performed from 1951 through 1953, or to any other incident during service. 

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


